Citation Nr: 1625048	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans' Services 


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ADT) in the U.S. Marine Corps Reserves from January 19, 1988 to July 25, 1988.  He also served on active duty during the Gulf War era in support of Operation Desert Storm from January 26, 1991 to May 18, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the above claim.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  However, the Board notified the Veteran in a January 2016 letter that it was unable to produce a written transcript of the proceedings due to malfunctions heard throughout his testimony in the Board's Digital Audio Recording System (DARS).  Per 38 C.F.R. § 20.717 (2015), the Board offered the Veteran the opportunity to testify at another hearing; however, he chose not to and asked the Board to consider his case on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

The Veteran is seeking entitlement to service connection for bilateral shin splints that he reports began during basic straining in 1988 at Parris Island, South Carolina, and have continued until the present.  See Notice of Disagreement, dated November 23, 2010.  Unfortunately, his service treatment records are not available.  However, his VA treatment records dated in 2009 show treatment for shin splints.  Accordingly, a VA examination is necessary in order for the Board to make an informed decision on the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, it does not appear that the Veteran's complete VA treatment records have been associated with the file, to include from the following treatment facilities:  West Roxbury, Jamaica Plain, Brockton, Boston, West Haven, and Leeds/Northampton.  See Statement in Support of Claim, dated December 19, 2009; Report of General Information, dated December 22, 2009; Statement in Support of Claim, dated March 12, 2010; and Statement of the Case, dated November 8, 2013.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records (to include all archived records) dated from July 1988 to the present, from the following treatment facilities:  West Roxbury, Jamaica Plain, Brockton, Boston, West Haven, and Leeds/Northampton.

2.  Thereafter, schedule the Veteran for an appropriate VA examination. The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All indicated tests and studies are to be performed. 

The examiner should provide an opinion as to whether it is as likely as not (50% probability or greater) that the Veteran's shin splints shown to be present in 2009 had their clinical onset during active service or are related to any incident of service, to include the rigors of physical training.  In providing this opinion, the examiner must consider the Veteran's statements that he was treated for and experienced symptoms of shin splints during service and that his symptoms have continued to the present day.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after completing the above and any additional development deemed warranted, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






